Citation Nr: 0111113	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left varicocele surgery.  

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches due to trauma and resultant Arnold-Chiari 
malformation.  

3.  Entitlement to a compensable evaluation for gout 
affecting the right great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1982 to 
December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In that determination, the RO granted service connection for 
gout affecting the right great toe, assigning it a 
noncompensable evaluation, and granted service connection for 
headaches due to trauma and resultant Arnold-Chiari 
malformation, which it assigned a 10 percent evaluation.  The 
RO also granted a 10 percent evaluation for residuals of left 
varicocele surgery.  The appellant disagreed with the 
evaluations assigned and this appeal ensued.  

In his March 2000 substantive appeal, the appellant indicated 
he desired to testify at a hearing before an RO hearing 
officer.  However, in an August 2000 statement, he withdrew 
his request for such a hearing.  

The claim seeking an evaluation in excess of 10 percent for 
headaches due to trauma and resultant Arnold-Chiari 
malformation will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO.  

2.  Residuals of left varicocele surgery are manifested by 
severe paralysis of the ilioinguinal nerve.  

3.  Gout affecting the metatarsophalangeal and 
interphalangeal joints of the right great toe is manifested 
by noncompensable and nonpainful limitation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of left varicocele surgery are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, Diagnostic Codes 
7529, 8530 (2000).  

2.  The criteria for a 10 percent evaluation for gout 
affecting the right great toe are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5017 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

The appellant here seeks an evaluation in excess of 10 
percent for residuals of left varicocele surgery and a 
compensable evaluation for gout affecting the right great 
toe.  Disability evaluations are determined by the 
application of a schedule of ratings based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155.  
Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities .  
38 C.F.R. Part 4.  If the preponderance of the evidence is in 
favor of the claim, or the evidence is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Before proceeding to the merits of these claims, the Board 
must address VA's duty to assist the appellant in the 
development of evidence pertinent to the appeal.  Recently 
enacted legislation eliminated the well-grounded-claim 
requirement and revised VA's obligation to assist the 
appellant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (effective November 9, 
2000); compare 38 U.S.C.A. § 5107 (West 1991) (setting forth 
duty to assist requirements effective prior to November 9, 
2000).  Under these requirements, which are more beneficial 
to the appellant, VA must: provide the appellant with 
application forms and notify him of an incomplete 
application; provide him with notice of required information 
and evidence necessary to substantiate the claim; make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate the claim; make every reasonable 
effort to obtain relevant records (including private, VA, and 
other Federal agency records) that are adequately identified; 
and, in appropriate cases, provide a medical examination or 
opinion when necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the RO has issued various letters to the 
appellant identifying the evidence necessary to substantiate 
the appeal.  In addition, the RO issued a statement of the 
case in January 2000 concerning these issues.  Moreover, it 
afforded the appellant VA examinations in March 1999 to 
assess the nature and severity of the disabilities herein at 
issue.  Based on this information, the Board finds that 
VA satisfied its duty to assist the appellant in the 
development of facts pertinent to the claims.  On appellate 
review, the Board sees no areas in which further development 
may be fruitful.  

II.  Residuals of Left Varicocele Surgery

In July 1988, during service, the appellant underwent a left 
varicocelectomy.  The RO granted service connection for post 
excision left varicocele in a September 1993 rating decision, 
assigning the disability a noncompensable evaluation.  The RO 
increased the evaluation to 10 percent in the June 1999 
rating decision herein on appeal, pursuant to the criteria of 
Diagnostic Codes 7529 and 8530.  The appellant here seeks an 
evaluation in excess of 10 percent. 

VA examination in January 1997 indicated that the appellant 
complained of throbbing pain post intercourse and in both 
groin areas.  Examination showed tenderness over the left 
spermatic cord, no varicocele present, and no atrophy of the 
otherwise normal testes.  The diagnoses included varicocele 
status post varicocelectomy and bilateral vas deferentitis.  

VA examination in March 1999 showed that the appellant 
complained of erectile dysfunction associated with the 
results of surgical repair of the left varicocele.  He did 
not complain of voiding or renal dysfunction.  Examination 
revealed no evidence of a persistent varicocele, no 
indication of atrophy of the entirely normal testes, and a 
well-healed incision, along with impaired sensation.  The 
impressions included probable sensory nerve damage secondary 
to surgery performed for repair of the left varicocele and 
erectile dysfunction probably secondary to the nerve damage 
and psychosocial effects.  

Another evaluation in March 1999 indicated that the appellant 
complained of numbness and pain following the 
varicocelectomy.  He stated he had normal erections until the 
previous year, when he complained of impotence, and that 
reduced sensation severely limits his sexual activity.  The 
examiner noted that the appellant denied lethargy, weakness, 
anorexia, weight loss or gain, urinary tract symptoms, renal 
symptomatology, trauma, vasectomy, and that he had tried 
medications for relief of his symptoms without result.  The 
diagnoses included impotence not likely related to the 
previous surgery, and sensory nerve deficit likely related to 
the ilioinguinal nerve damage associated with the prior 
varicocele repair.  

At July 1997 and February 1999 hearings, the appellant 
testified that he had pain and discomfort caused by residuals 
of the varicocelectomy, which interfered with sexual 
activity.  

The criteria found at Diagnostic Code 7529, for benign 
neoplasms of the genitourinary system, stipulate that 
evaluation is to be based on evidence of voiding dysfunction 
or renal dysfunction, whichever is predominant.  38 C.F.R. 
§ 4.115a.  The examinations described above, though, 
indicated that the appellant does not have any voiding or 
renal dysfunction.  There was no suggestion of urine leakage, 
frequency, or obstructed voiding, and no findings of acute 
nephritis, edema, hypertension, albuminuria, decrease in 
kidney function, or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  Thus, the criteria of Diagnostic Code 7529 are not 
for application in this case.  

The criteria of Diagnostic Code 8530, for paralysis of the 
ilioinguinal nerve, provide for a noncompensable evaluation 
for mild to moderate paralysis.  A 10 percent evaluation may 
be assigned for severe to complete paralysis.  38 C.F.R. 
§ 4.124a.  The January 1997 and March 1999 examinations all 
noted severe paralysis.  The January 1997 examination 
revealed the appellant's complaints of pain post intercourse 
and the examiner's findings of tenderness over the left 
spermatic cord.  The first March 1999 examination showed 
erectile dysfunction associated with the results of surgical 
repair of the left varicocele and the examiner's opinion of 
probable sensory nerve damage secondary to surgery performed 
for repair of the left varicocele.  The second March 1999 
examination found sensory nerve deficit likely related to the 
ilioinguinal nerve damage associated with the prior 
varicocele repair.  These findings correspond to severe or 
complete paralysis of the ilioinguinal nerve, thereby 
supporting the currently assigned 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 8530.  Because 
this criteria does not provide for a higher evaluation, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent.  

III.  Gout of the Right Great Toe

Although the service medical records were silent as to any 
gout, the RO granted service connection in a June 1999 rating 
decision based on the appellant's testimony at a February 
1999 hearing.  

At a hearing in February 1999, the appellant testified that 
he was first diagnosed with gout in 1994, and that he took 
several medications for pain.  He indicated he had three 
attacks over the previous year since he began his medication, 
the most recent being three months earlier; before then he 
had monthly attacks.  He concluded that the medication had 
significantly improved his symptoms.  

VA examination in March 1999 indicated that the appellant 
took various gout medications and complained of intermittent 
pain in his great right toe radiating into his right ankle.  
Examination revealed dorsiflexion of 20 degrees actively and 
passively in the metatarsophalangeal joint of the great right 
toe, and plantar flexion of 40 degrees actively and 60 
degrees passively.  In the interphalangeal joint of the great 
right toe, extension was five degrees actively and passively, 
and flexion was 45 degrees actively and 65 degrees passively.  
There was no pain on range of motion; no fatigue, weakness, 
or lack of endurance; no edema, effusion, instability, 
weakness, redness, heat, abnormal movement, crepitus, 
ankylosis, inflammatory arthritis, or guarding of movements.  
The gait was normal.  The diagnoses included gouty arthritis 
of the right great toe.  

The veteran's disability is assigned a noncompensable 
evaluation pursuant to the criteria of Diagnostic Code 5017 
for gout, which is evaluated under the criteria of Diagnostic 
Code 5002 for rheumatoid arthritis.  As an active process, a 
20 percent evaluation is assigned for one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent evaluation requires symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  A 60 percent 
evaluation may be warranted for criteria less than that 
required for a 100 percent evaluation, but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods.  A 
100 percent evaluation requires constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a; see 38 C.F.R. § 4.31 
("In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.").  

These criteria clearly contemplate gout affecting a 
claimant's entire body.  It requires a well-established 
diagnosis and such symptomatology as impairment of overall 
health.  The disability currently under consideration simply 
involves the right great toe, so it is more accurately 
evaluated in accord with alternative criteria for chronic 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, which are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  

The rating schedule does not provide for a specific code 
dealing with limitation of motion of the great toe, although 
it does provide for a compensable evaluation for amputation 
of the great toe (Diagnostic Code 5171) and for other foot 
symptomatology (Diagnostic Codes 5276 to 5284).  In this 
case, the record shows that the appellant's right great toe 
is not amputated.  However, the VA examination in March 1999 
revealed limitation of motion of both the metatarsophalangeal 
and interphalangeal joints of the right great toe, which 
comprise a group of minor joints as contemplated by 38 C.F.R. 
§ 4.45(f).  Therefore, under Diagnostic Code 5002, a 
compensable 10 percent evaluation is warranted for otherwise 
noncompensable limitation of motion.  Although factors such 
as pain and functional loss due to limitation of motion 
require a separate analysis of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 under DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995), in this case the VA examination in March 
1999 indicated no pain on motion or functional loss 
associated with the gout affecting the right great toe.  For 
these reasons, it is the determination of the Board that the 
evidence supports a 10 percent evaluation for gout of the 
right great toe.  


ORDER

An evaluation in excess of 10 percent for residuals of left 
varicocele surgery is denied.  

A 10 percent evaluation for gout affecting the right great 
toe is granted, subject to those regulations governing the 
payment of monetary benefits.  


REMAND

The record includes a December 1999 private physician's 
statement concerning the claim seeking an evaluation in 
excess of 10 percent for headaches due to trauma and 
resultant Arnold-Chiari malformation.  This statement was 
received after the most recent rating decision concerning 
this claim.  Any pertinent evidence submitted by the 
appellant and accepted by the Board must be referred to the 
RO for review and preparation of a supplemental statement of 
the case, unless the appellant or the representative waives 
this procedural right.  38 C.F.R. § 20.1304(c).  The record 
does not include any such waiver and the claim will be 
remanded for consideration by the RO.  

Moreover, during the pendency of this appeal, VA's assistance 
of the appellant's claim was governed by 38 U.S.C.A. 
§ 5107(a) (West 1991), which required it, after the appellant 
submitted a well-grounded claim, to assist him in the 
development of evidence pertinent to the claim.  Recently, 
though, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), eliminating the requirement of submitting evidence of 
a well-grounded claim and extensively revising VA's duty to 
assist the appellant in this claim.  With respect to the 
claim of entitlement to an evaluation in excess of 10 percent 
for headaches due to trauma and resultant Arnold-Chiari 
malformation, it is not clear that further assistance 
pursuant to this enactment would be unproductive.  The case 
is therefore REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
headaches due to trauma and resultant 
Arnold-Chiari malformation since December 
1999, and the dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The RO should then schedule the 
appellant for an examination to determine 
the nature and severity of his headaches 
due to trauma and resultant Arnold-Chiari 
malformation.  The examiner should obtain 
all pertinent history concerning the 
claimed disorder from a review of the 
claims folder and this Remand in 
conjunction with the examination..  All 
necessary tests and studies should be 
conducted and a report of examination 
should be associated with the claims 
file.  

3.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  All 
development attempted should be 
documented in the claims file and all 
applicable records obtained should be 
associated with the claims file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester  
	Acting Member, Board of Veterans' Appeals



 



